             Case 1:18-mc-00379-GBD Document 32 Filed 12/04/18 Page 1 of 2

                                                                                                                O'Melveny
O'Melveny & Myers LLP                 T: +1 213 430 6000                                                        File Number:
400 South Hope Street                 F: +1 213 430 6407
18th Floor                            omm.com
Los Angeles, CA 90071-2899




November 30, 2018                                                                                               Jim Bowman
                                                                                                                D: +1213430 6569
                                                                                                                jbowman@omm.com



BY ECF AND FEDEX


Hon. George B. Daniels
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 1310
New York, New York 10007-1312

Re:       United States v. Anthem, Inc., 1: 18-mc-379 (GBD)(KNF) - Courtesy Copies of
          Objections to Report and Recommendation and Request for Hearing


Dear Judge Daniels:

       We represent Anthem, Inc. in the above-referenced miscellaneous proceeding in
opposition to the government's petition to enforce compliance with Civil Investigative Demand
18-46 ("CID No. 18-46"). We enclose courtesy copies of Anthem's objections to United States
Magistrate Judge Kevin N. Fox's November 13, 2018 Report and Recommendation and
Declaration of James A. Bowman in Support of Anthem's Objections to the Report and
Recommendation and Exhibit 1 thereto-all of which were filed electronically today and served
upon counsel of record for the United States via the Court's Electronic Case Filing ("ECF")
system.

       Additionally, in accordance with this Court's Individual Rules of Practice, we respectfully
request that a date be set for oral argument, which we believe would be beneficial to clarify
aspects of the parties' dispute that have been left undeveloped for judicial review as a result of
the government's refusal to meet and confer with Anthem before filing its petition. 1

          We thank the Court for its consideration of this letter.


1
 When Anthem filed its September 4, 2018 opposition to the government's petition to enforce, a hearing
had been set for September 20, 2018. On September 13, 2018, however, Judge Fox cancelled that
hearing, noting that the parties would be advised of a new hearing date via a separate order. Dkt. No. 21.
On October 4, 2018, Judge Fox issued an order declining to reschedule the hearing. Dkt No. 25.
Accordingly, Anthem has not previously had an opportunity to be heard orally in opposition to the
government's petition.



                  Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                              Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
       Case 1:18-mc-00379-GBD Document 32 Filed 12/04/18 Page 2 of 2

                                                                            O'Melveny

                                                  Sincerely,




                                                  David M. Deaton
                                                  James A. Bowman
                                                  of O'Melveny & Myers LLP




cc:   (by ECF)
      Li Yu
      Rachael Doud
      Peter Aronoff
      Assistant United States Attorneys for the Southern District of New York




                                                                                    2
